Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacqueline Lynne Bridges appeals from the district court’s order granting her motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), but sentencing her slightly higher within the applicable Guidelines range due to her post-sentencing conduct. We have reviewed the record and find no abuse of discretion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004). Accordingly, we affirm for the reasons stated by the district court. United States v. Bridges, No. 1:05-cr-00244TDS-1 (M.D.N.C. Jan. 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.